DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Van Der Heijden (US 20040049975 A1) (hereinafter Heijden) in view of Vermeer (US 5655335 A).
 	For claim 1, Van Der Heijden teaches a self-contained plant grow pod system, the self-contained plant grow pod system comprised of: a pod structure (fig. 1) which serves as a base for a plant growing chamber (the interior of the greenhouse serves as a base for growing plants), the pod structure comprising a structurally self-supported base frame (the floor is the base frame) and rigid support frame (5), and cladding (2; note that walls 2 cover frames or columns 5, thus, the walls are considered to be cladding); a rigid self-supported transparent openable top (3,4,4’), wherein crops are accessible (the crops can be accessible by various ways such as the user walking into the greenhouse and tending to the crops therein, or when the roof is opening as shown in fig. 2, the crops are accessible to sunlight or the elements) and wherein sunlight enters the plant growing chamber (sunlight can enters by way of the roof’s glaze panels and/or when the roof is opened as in fig. 2).  
	However, Van Der Heijden is silent about the rigid self-supported openable top being translucent. 
Vermeer teaches a self-contained plant grow pod system comprising a rigid self-supported openable top being translucent (col. 3, lines 1-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rigid self-supported openable top of Van Der Heijden be translucent as taught by Vermeer, depending on the amount of light the user wishes to have in the system based on the plant type being grown because a translucent panel will limit the amount of light therein versus a transparent panel. 
For claim 17, Van Der Heijden as modified by Vermeer teaches the self-contained plant grow pod system of claim 1, and further teaches wherein a structural member (as shown in figs. 3,5 of Van Der Heijden, such as refs. 6-11) spans a center length of the translucent (as relied on Vermeer) openable top, the structural member operating as -8-Application No.: 17/175,505jamb for a dual hinged lid wherein the dual hinged lid rotates with respect to the structural member which remains stationary (as shown in figs. 4-5 of Van Der Heijden).
Claims 2-5,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Heijden as modified by Vermeer as applied to claim 1 above, and further in view of Grabell et al. (US 20170013810 A1).
 	For claim 2, Van Der Heijden as modified by Vermeer teaches the self-contained plant grow pod system of claim 1, but is silent about a structure that accommodates piping connection points for various plant- growth systems, as well as a dispersion point for heating and cooling air and water for environmental control of the plant growing chamber via an integrated distribution manifold that runs down a center of the pod structure and extends to a grow pod exterior to provide a means of re-filling integral tanks for such things as nutrient water and fuel and a structural arrangement, wherein air discharge and intake for condenser air and ventilation of various equipment compartments, along with a means of forced air ventilation of the grow chamber are integral to the grow pod.  
Grabell teaches a self-contained plant grow pod system comprising a structure that accommodates piping connection points (as shown in the figures with all the pipes and connections of pipes to different manifolds and heating/cooling system) for various plant- growth systems, as well as a dispersion point for heating and cooling air (para. 0149, such as the HVAC) and water for environmental control of the plant growing chamber via an integrated distribution manifold that runs down a center of the pod structure and extends to a grow pod exterior to provide a means of re-filling integral tanks for such things as nutrient water and fuel and a structural arrangement (various figures such as figs. 3-7, show the manifolds running down to a center of the growing pods next to each other, for example, manifolds 310 are between growing pods, pipes 322 run in the center from one pod to another pod, etc.), wherein air discharge and intake for condenser air and ventilation of various equipment compartments, along with a means of forced air ventilation of the grow chamber are integral to the grow pod (air discharge, intake, condenser air, ventilation, force air, etc. are all from or implied in the HVAC).  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include piping connection points, a dispersion point, integrated distribution manifold that runs down a center of the pod structure and extends to a grow pod exterior, a structural arrangement, and HVAC as taught by Grabell et al. in the system of Van Der Heijden as modified by Vermeer, in order to provide a controlled environment with proper piping, temperature control and ventilation for optimal plant growing conditions.
	For claim 3, Van Der Heijden as modified by Vermeer and Grabell et al. teaches the self-contained plant grow pod system of claim 2, and further teaches a plant life-support system, the plant life-support system comprising one of -4-Application No.: 17/175,505systems for plant-growth, including deep-water culture hydroponics, irrigation and CO2 dosing; systems for environmental control of a grow chamber (as relied on Grabell; note that the claimed limitation stated “one of systems”, thus, the examiner is addressed one of the listed system such as the environmental control from Grabell as stated in claim 2; Note also that Grabell et al. do teach some other listed systems as stated in their specification), including a swamp cooler which provides cool air via supply air ducts, water fogging system, hydronic heating system hot water thermal storage, chilled water for hydroponics and chilled water thermal storage; and power systems, and an on-board power-generation and associated fuel system; wherein the power systems include a primary power interface and internal power distribution and direct digital control and monitoring system controllers.  
	For claim 4, Van Der Heijden as modified by Vermeer and Grabell et al. teaches the self-contained plant grow pod system of claim 3, but is silent about wherein the plant life-support system comprises an integrated battery management system positioned in a thermally insulated, temperature controlled compartment of the pod structure wherein the plant life-support system powers electrical loads and charge one or more batteries during normal daytime operation such that the one or more batteries power the electrical loads at night.  
 	In addition to the above, Grabell et al. further teach the plant life-support system comprises an integrated battery management system positioned in a thermally insulated, temperature-controlled compartment of the pod structure wherein the plant life-support system powers electrical loads and charge one or more batteries during normal daytime operation such that the one or more batteries power the electrical loads at night (para. 0164,0169-0180,0271, these paragraphs discuss power structure and batteries for the system).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an integrated battery management system as further taught by Grabell et al. that positioned in a thermally insulated, temperature controlled compartment of the pod structure wherein the plant life-support system powers electrical loads and charge one or more batteries during normal daytime operation such that the one or more batteries power the electrical loads at night, in the system of Van Der Heijden as modified by Vermeer and Grabell et al. in order to provide for power distribution management and emergency power supply for the whole system.
	For claim 5, Van Der Heijden as modified by Vermeer teaches the self-contained plant grow pod system of claim 1, but is silent about wherein the translucent openable top is comprised of one or more solar panels and a glazing mullion system connected to a power system.  
	In addition to the above, Grabell et al. teach one or more solar panels and a glazing mullion system (1000) connected to a power system for define as a roof (figs. 13,14,30,31,39,41. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more solar panels and a glazing mullion system connected to a power system as further taught by Grabell et al. in the translucent openable top of the system of Van Der Heijden as modified by Vermeer in order to collect solar energy for better utilization of natural energy.  
	For claim 8, Van Der Heijden as modified by Vermeer teaches the self-contained plant grow pod system of claim 1, but is silent about a hydroponics system wherein the hydroponics system is comprised of a hydroponic circulation pump, a reservoir, a hydroponic container, an aeration system, and nutrient feed system, which comprises a nutrient tank, nutrient feed pump, a water well, and an associated controller, wherein the hydroponic circulation pump circulates hydroponics water between the reservoir and the hydroponic container by supply and return piping.  
	In addition to the above, Grabell et al. teach a hydroponics system (in various excerpts such as para. 0059,0062,0090-0132) wherein the hydroponics system is comprised of a hydroponic circulation pump (para. 0109-0110), a reservoir (in various excerpts such as para. 0102, 0105,0108), a hydroponic container (350; para. 0085), an aeration system (para. 0119-0120,0131-0132; can also be the HVAC as discussed in para. 0151), and nutrient feed system (para. 0107-0108), which comprises a nutrient tank (para. 0105,0106), nutrient feed pump (para. 0109-0120), a water well (para. 0105-0110, can be any water holding tank), and an associated controller (para. 0133-0147,0182), wherein the hydroponic circulation pump circulates hydroponics water between the reservoir and the hydroponic container by supply and return piping (para. 0090-0132 for hydroponic elements and operation).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a hydroponics system wherein the hydroponics system is comprised of a hydroponic circulation pump, a reservoir, a hydroponic container, an aeration system, and nutrient feed system, which comprises a nutrient tank, nutrient feed pump, a water well, and an associated controller, wherein the hydroponic circulation pump circulates hydroponics water between the reservoir and the hydroponic container by supply and return piping as taught by Grabell et al. in the system of Van Der Heijden as modified by Vermeer in order to provide equipment in the event the user wishes to grow the plants hydroponically. 
	For claim 10, Van Der Heijden as modified by Vermeer teaches the self-contained plant grow pod system of claim 1, but is silent about one or more hydroponic containers, each of the one or more hydroponic containers configured to hold a plant, the one or more hydroponic containers having a base and semi open top configured to allow plant growth, the one or more hydroponic containers having inlets and outlets for access to the one or more hydroponic containers.
	In addition to the above, Grabell et al. teach one or more hydroponic containers (350), each of the one or more hydroponic containers configured to hold a plant, the one or more hydroponic containers having a base (bottom of the container) and semi open top (fig. 4 shows the top of the container being semi covered by elements such as membrane 355, pipe 322, etc.) configured to allow plant growth, the one or more hydroponic containers having inlets (the top opening of the containers) and outlets (the bottom openings where pipes 310 come out of as shown in fig. 2) for access to the one or more hydroponic containers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more hydroponic containers, each having a base, semi open top, inlets and outlets as taught by Grabell et al. in order to provide equipment in the event the user wishes to grow the plants hydroponically.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Heijden as modified by Vermeer and Grabell et al. as applied to claims 1,5 above, and further in view of EP 0191170 A1 (herein EP170) and DE 202010004532 U1 (herein DE532).
 	For claim 6, Van Der Heijden as modified by Vermeer and Grabell et al. teaches the self-contained plant grow pod system of claim 5, but is silent about a backup charger, wherein the backup charger  includes a fuel system comprising of piping, a fuel tank reservoir, a pod fuel dispenser, and a generator wherein the backup charger is positioned inside a ventilated enclosure within the pod -5-Application No.: 17/175,505structure wherein air for combustion is drawn from a louver access door and exhausted by a muffler to an exterior of the pod structure, wherein the fuel system further comprises a fill-limit vent valve, a fuel vent carbon-filter, a fuel supply system which supplies fuel to the generator from the fuel tank reservoir via an anti-siphon valve and a fuel supply line, the fuel tank reservoir having a level float sensor.  
In addition to the above, Grabell et al. further teach a backup charger (fig. 33), wherein the backup charger includes a fuel system comprising of piping (implied because there has to be pipes to connect the fuel tank to supply the fuel), a fuel tank reservoir (para. 0177, propane tanks), a pod fuel dispenser (implied, inlet/outlet to dispense the fuel; also, gas inlets 925), and a generator (para. 0177) wherein the backup charger is positioned inside a ventilated enclosure within the pod -5-Application No.: 17/175,505structure (para. 0082, figs. 33,41, ventilated area within the pod structure as shown), wherein air for combustion is drawn from a louver access door (729, or figs. 33 & 36 the doors are above where ref. 935 is pointing at, or fig. 40 shows louver access door right above where ref. 110 is pointing to) and exhausted by a muffler (720, and/or para. 0132,0149, 0154) to an exterior of the pod structure (fig. 28 shows ref. 729 exhausting air to the exterior), wherein the fuel system further comprises a fill-limit vent valve (implied in fuel system because there has to be a valve for filling, especially a propane tank), the fuel supply system which supplies fuel to the generator from the fuel tank reservoir via an valve (implied that there has to be a valve for the propane tank) and a fuel supply line (implied that there has to be a fuel supply line in order to provide the fuel). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a backup charger having a fuel system comprising of piping, a fuel tank reservoir, a pod fuel dispenser, a generator, fuel valve, fuel supply line, and a fill-limit vent valve, wherein the backup charger is positioned inside a ventilated enclosure within the pod structure, and a louver access door and a muffler as taught by Grabell et al. in the system of Van Der Heijden as modified by Vermeer and Grabell et al. in order to provide emergency or backup power source in the event parts of the system fail to operate. 
EP170 teaches fuel tank comprising a fuel vent carbon-filter (as stated in the translation as “carbon filter”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a fuel vent carbon-filter as taught by EP170 in the system of Van Der Heijden as modified by Vermeer and Grabell et al. in order to filter out unwanted debris or the like. 
DE532 teaches a fuel tank system comprising a fuel supply system which supplies fuel to the generator from the fuel tank reservoir via an anti-siphon valve (anti-siphon valve as mentioned in the translation) and a fuel supply line (lines as mentioned in the translation), the fuel tank reservoir having a level float sensor (liquid level sensors as mentioned in the translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an anti-siphon valve and a level float sensor as taught by DE532 in the system of Van Der Heijden as modified by Vermeer and Grabell et al. in order to prevent backflow of dirty fuel and to monitor the level of fluid in the tank.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Heijden as modified by Vermeer as applied to claim 1 above, and further in view of Grabell et al. (as above) and Martin (US 20180007845 A1).
 	For claim 7, Van Der Heijden as modified by Vermeer teaches the self-contained plant grow pod system of claim 1, but is silent about a DC BUS connecting a primary power module and a distribution system permitting a network of interconnected self-contained grow pods to form a DC microgrid, wherein a plant life-support system and a control system are configured to provide power and communication sharing between a plurality of self-contained plant grow pod systems.  
	In addition to the above, Grabell et al. teach a custom integrated/microgrid power system (para. 0164, figs. 30,31,46) connecting a primary power module and a distribution system (para. 0163-0164,0169-0180), wherein a plant life-support system (para. 0149) and a control system (para. 0133-0147) are configured to provide power and communication sharing between various elements operating in system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a custom integrated/microgrid power system connecting a primary power module and a distribution system, a plant life-support system, and a control system as taught by Grabell et al. in the system of Van Der Heijden as modified by Vermeer in order to provide automated control of the system with climate or environment control and power usage so as to maintain the plant growth in the system. 
	Martin teaches a DC BUS connecting a primary power module and a distribution system permitting a network of interconnected self-contained grow pods to form a DC microgrid (para. 0232,0236). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a DC BUS as taught by Martin connecting the primary power module and the distribution system of Van Der Heijden as modified by Vermeer and Grabell et al. to permit a network of interconnected self-contained grow pods to form a DC microgrid as taught by Martin in in order to allow multiple planting systems to be operated at the same time.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Heijden as modified by Vermeer and Grabell et al. as applied to claims 1 & 8 above, and further in view of Chen (CN 102486344 A).
 	For claim 9, Van Der Heijden as modified by Vermeer and Grabell et al. teaches the self-contained plant grow pod system of claim 8, but is silent about wherein the hydroponics system comprises a water chiller, a chilled water pump, a heat exchanger wherein the -6-Application No.: 17/175,505chilled water pump is in fluid communication to a chilled water storage tank and an evaporator and an immersion coil wherein a three way valve is positioned to divert chilled water to the immersion coil or the chilled water storage tank enabling thermal storage.  
	Chen teaches an air conditioner or HVAC system comprising a water chiller, a chilled water pump (various excerpts such as para. 0023,0024 of the translation), a heat exchanger (various excerpts such as para. 0006 of the translation) wherein the -6-Application No.: 17/175,505chilled water pump is in fluid communication to a chilled water storage tank (various excerpts such as para. 0006 of the translation) and an evaporator (para. 0040 of the translation) and an immersion coil (para. 0023 of the translation) wherein a three way valve (para. 0006,0021 of the translation) is positioned to divert chilled water to the immersion coil (para. 0023 of the translation) or the chilled water storage tank enabling thermal storage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a water chiller, a chilled water pump, a heat exchanger, a chilled water storage tank, an evaporator, an immersion coil, and a three way valve as taught by Chen in the HVAC system of the hydroponics system of Van Der Heijden as modified by Vermeer and Grabell et al. in order to provide environmental control of cold/hot air and water for the plants growing in the system. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Heijden as modified by Vermeer and Grabell et al. as applied to claims 1-3 above, and further in view of Calvert (US 6533253 B1).
 	For claim 11, Van Der Heijden as modified by Vermeer and Grabell et al. teaches the self-contained plant grow pod system of claim 3, and further teaches an evaporative cooling system (as relied on with Grabell’s HVAC) wherein an evaporative cooler (implied in a HVAC as relied on with Grabell) positioned in a HVAC compartment and a relief fan (740 and various fans in the system in Grabell as part of the environmental control unit including with the HVAC) which work in sequence to circulate air in the grow chamber via supply air and return air ducting which is integrated into the pod structure in order to cool the grow chamber during excessively hot temperatures. However, Van Der Heijden as modified by Vermeer and Grabell et al. is silent about a light-trap is positioned in the HVAC compartment.  
	Calvert teaches it is well-known and old in the art of cooling/heating to use a light-trap is positioned in the HVAC compartment (as stated in the translation as “To date, farmers have had to use light attenuation systems for evaporative coolers that incorporate separate devices called "light traps." Light traps are typically fabricated from extruded or vacuum formed plastic profiles that form a blade having a series of surfaces at angles to each other. Multiple blades are assembled to form a complete light trap having "zigzagging" passages. The passage of light through the light traps is reduced by the indirect passages. The light traps can then be installed at the air inlet and/or outlet locations of the evaporative cooler.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a light-trap as taught by Calvert in the HVAC compartment of Van Der Heijden as modified by Vermeer and Grabell et al. in order to prevent or reduce amount of light entering the system, especially for photosensitive plants and algae growth. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Heijden as modified by Vermeer and Grabell et al. as applied to claims 1-3 above, and further in view of Zellweger (US 1625181 A).
 	For claim 12, Van Der Heijden as modified by Vermeer and Grabell et al. teaches the self-contained plant grow pod system of claim 3, and further teaches a heating system (as relied on Grabell in the HVAC system) which heats a grow space chamber and a hydroponic water reservoir during cold weather. However, Van Der Heijden as modified by Vermeer and Grabell et al. is silent about the heating system including a zone control valve, radiant tubing, and associated valves and control devices.  
	Zellweger teaches a self-contained plant grow pod system comprising a zone control valve (3), radiant tubing (13), and associated valves (290) and control devices (4,24,29, and/or 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a zone control valve, radiant tubing, and associated valves and control devices as taught by Zellweger in the heating system of Van Der Heijden as modified by Vermeer and Grabell et al. in order to provide control of the amount of heat that is directed to the plants. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Heijden as modified by Vermeer and Grabell et al. as applied to claims 1 & 10 above, and further in view of Zellweger (as above) and Villamar (US 20170172083 A1).
 	For claim 13, Van Der Heijden as modified by Vermeer and Grabell et al. teaches the self-contained plant grow pod system of claim 10, but is silent about wherein radiant tubbing is looped around edges of the semi open top of the one or more hydroponic containers, wherein heat radiate directly to plants in the one or more -7-Application No.: 17/175,505hydroponic containers, the one or more hydroponic containers having surrounding DWC plant container insulation.
 	In addition to the above, Zellweger teaches a self-contained plant grow pod system comprising radiant tubing (13) being looped around edges of one or more hydroponic containers (21), wherein heat radiate directly to plants in the one or more -7-Application No.: 17/175,505hydroponic containers (fig. 7 and page 2, right column, lines 95-100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include radiant tubing looped around edges as taught by Zellweger of one or more hydroponic containers of Van Der Heijden as modified by Vermeer and Grabell et al. in order to provide direct heat to certain zone or area of plants. 
 	Villamar teaches the self-contained plant grow pod system comprising one or more hydroponic containers having surrounding DWC plant container insulation (para. 0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include surrounding DWC plant container insulation as taught by Villamar in the hydroponic system of Van Der Heijden as modified by Vermeer and Grabell et al., depending on the user’s reference to select well-known hydroponic system such as DWC for the desired type of plants being grown in the system. 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Heijden as modified by Vermeer as applied to claim 1 above, and further in view of Cutler (CN 101675198 B).
 	For claim 14, Van Der Heijden as modified by Vermeer teaches the self-contained plant grow pod system of claim 1, but is silent about a light deprivation system with a curtain configured to roll the curtain over the pod structure, the light deprivation system comprising a spring-loaded spool with two torsional springs located at ends and within the spring-loaded spool, the spring-loaded spool be driven by two arms positioned on opposite side ends of the pod structure wherein the two torsional springs are attached to the two arms opposite of the spring-loaded spool to spread the curtain from a first position at a first end of the pod structure to a second position at an opposite end of the pod structure.  
	Cutler teaches a light deprivation system (1-3) with a curtain (3) configured to roll the curtain over a structure such as any building or area to be shield or shade, the light deprivation system comprising a spring-loaded spool (fig. 6) with two torsional springs located at ends and within the spring-loaded spool, the spring-loaded spool be driven by two arms positioned on opposite side ends of the structure (figs. 1-3) wherein the two torsional springs are attached to the two arms opposite of the spring-loaded spool to spread the curtain from a first position at a first end of the structure to a second position at an opposite end of the structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a light deprivation system with a curtain with the features as taught by Cutler in the system of Van Der Heijden as modified by Vermeer in order to protect, shield or shade the system from undesired environmental conditions. 
	For claim 15, Van Der Heijden as modified by Vermeer and Cutler teaches the self-contained plant grow pod system of claim 14, and further teaches the two arms driven by a rotating drive shaft (figs. 4-6 of Cutler since Cutler is relied on for the light deprivation system) the rotating drive shaft driven by a right- angle gear drive (figs. 4-6 of Cutler since Cutler is relied on for the light deprivation system), wherein a motor (9 of Cutler since Cutler is relied on for the light deprivation system) is used to drive the right-angle gear drive, wherein the motor is controlled by a direct-digital control system (30,45 of Cutler since Cutler is relied on for the light deprivation system).  
	For claim 16, Van Der Heijden as modified by Vermeer and Cutler teaches the self-contained plant grow pod system of claim 14, and further teaches latching mechanisms (figs. 4-5 of Cutler since Cutler is relied on for the light deprivation system) positioned at the opposite side ends of the pod structure wherein the latching mechanisms are configured to secure the spring-loaded spool in position and prevent any movement not initiated by the rotating drive shaft.  
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. NOTE that some arguments will not be addressed because of the new ground of rejection necessitated by applicant’s amendment. Only the applicable arguments will be addressed for claims that were not amended and employed the same prior art as the previous Office action. 
Applicant argued that what the reviewer identifies as "a base frame (at least fig. 1 for bottom frame under #5)" is in fact not identified in the patent because it is simply the floor of the building structure, and thus not patentably significant nor ordinarily a matter of invention. Heijden is silent about a structurally self-supported Base that would enable it to be "Portable", I.E., a grow pod.

	The claimed limitation merely stated a “base frame”, thus, a flooring on a building structure is and can be considered a base frame member. Even if the flooring is a concrete slab, the slab is considered to be a base frame. 
	In addition, the claimed limitation does not state “a self-supported base that would enable it to be “portable”, thus, applicant’s argument is irrelevant to what is being claimed. The claimed limitation calls for “a self-contained plant grow pod” and not a self-supported base. Furthermore, a self-contained plant grow pod is not the same as a portable pod, nor the concept of portability is not the same as self-contained. Moreover, “portable” can be the ability for the object to be moved, thus, one can moved the greenhouse of Van Der Heijden by merely taking the greenhouse apart because it is not a permanent building. 
Applicant argued that the absence of a structurally self-supported Base in both Heijden and Vermeer, which would enable them to be mobile teach away the present invention's most ubiquitous capability of portability and modularity. Whereas Heijden is silent on a portable grow pod, Vermeer illustrates in detail how the referenced structure is intended to sit on a permanent concrete slab (at least col. 3 row 25), and where the wall structure is "not pertinent to the invention" (at least col. 3 row 3 7), thus teaching away an incentive for the walls to serve as the basis for the rigid structure of a portable self-contained modular machine.

	As stated in the above comment, portable is not being claimed and it is not the same as “self-contained”. In addition, Vermeer was relied on for the openable top being translucent as stated in the above rejection. Thus, applicant’s argument for Vermeer is irrelevant regarding the portable structure and/or a self-supported base.

Applicant argued that both Heijden and Vermeer lack any incentive for the roof and sidewall structures to be combined into a single operable lid to access the grow chamber wherein in common sense would furnish how these building-like structures were intended to be accessed; that is, via a door as taught by the Prior Art.

	“Accessible” is broad and can be interpreted several ways. First, the claimed limitation did not indicate that the openable top is the ONLY structure that allows the crops to be accessible. The claimed limitation states, “the pod structure comprising a structurally self-supported base frame and rigid support frame, and cladding; a rigid self-supported translucent openable top, wherein crops are accessible and wherein sunlight enters the plant growing chamber”, which the statement “wherein crops are accessible and wherein sunlight enters the plant growing chamber” could be interpreted the crops are accessible by the pod structure and not just the openable top. Second, the crops in the pod system of Heijden as modified by Vermeer can be accessible by using the entry way or door or opening to the system of Heijden as modified by Vermeer. Third, since the top of the system of Heijden as modified by Vermeer can open and close, a user can access the interior from the top when it is opened. Note that greenhouses such as that of Heijden as modified by Vermeer come in various sizes and not all are big greenhouses. Thus, regardless of how one interprets the limitation, Heijden as modified by Vermeer does teach accessibility for the system. 
Applicant argued that in addition to further clarifying the nature of the structure, principle of operation and intended function disclosed herein to counter claims of obviousness, applicant has expanded on the base frame, body and openable lid in order to bolster the salient qualities that make the structure of the present disclosure portable and modular, qualities which Heijden and Vermeer lack an incentive to embody, and in many cases go against their intended use as permanent structures, once deployed.

 	Heijden as modified by Vermeer did not teach permanent structure as appeared to be interpreted by applicant. nowhere in the publication does Heijden states that the greenhouse is permanently mounted. As a matter of fact, greenhouses are very well-known to be portable or easy mountable/dismountable, unless it is a large production greenhouse for large scale businesses. Otherwise, most greenhouse can be disassembled and moved and easily assembled. 
In addition, the claimed limitation does not indicate any further defining or “expanded” description for the base frame, body and openable lid as appeared to be argued. The claimed limitation simply states, “structurally self-supported base frame and rigid support frame, and cladding; a rigid self-supported translucent openable top”, which from this, the only further defining is “self-supported”, which the base frame, support frame, cladding and openable top of Heijden are self-supported. 
	Moreover, the functionality of Heijden’s system is the same as that of applicant because it allows a person to grow plants therein and be self-contained as combined with the other secondary references for well-known hydroponic equipment that are commonly utilized in plant growing structures such as greenhouse or pod. Thus, Heijden in view of various secondary references as relied on in the rejection above would result in the same principle of operation and intended function as argued by applicant. 
Applicant argued that, however, when these elements are combined in Grabell's most ideal embodiment depicted on Fig. 41, the structure relied on
by the examiner in the prior art is demonstrably not mobile once deployed. This building like architecture in which a structure is not mobile once in operation is affirmed in Grabell' s description of how multiple containers can be put together (at least para 0065) to create wider interior spaces that can be divided up into rooms.
	Grabell was not relied on for a modification of the pod structure such as the base frame, rigid support frame, cladding, etc. Grabell was relied on for other features such as the HVAC or environmental control system, plant life support system, hydroponics, etc. as stated in the rejection above. Thus, applicant’s argument is irrelevant for Grabell regarding the structure of the building.
Applicant argued that the points of dispersion do not originate from anything that could be discerned from a singular distribution manifold, but instead provides a shipping container in which the piping arrangement follows whatever growing method is employed. Bound by this building-like structure for growing crops inside an occupiable structure, the points of refilling reside inside said structure, and only exit the structure to connect to equipment which is depicted as being bolted-on to the side of the structure. Grabell's description of the structure limits the width of the grow space by relying on a common steel intermodal shipping container as the platform (at least para 0065). There is no incentive to deviate from this standard (roughly 8' wide) width, of these inexpensive and widely available standardized building-blocks, because they could simply put multiple containers together (at least para 0065) to create wider interior space that can be divided up into rooms.

	Again, the examiner did not rely on Grabell for building structure or the size and shape of the container. Thus, applicant’s argument is irrelevant. Please see above rejection for what Grabell was relied on for and not building structure. 
Applicant argued that Grabell teaches away any incentive to provide exterior-located fill connections for system consumables (nutrient, water, fuel, and other chemicals) because of his own description of the interior grow space (at least para 0150) as intended to serve as a space to house both occupant (I.E. plant-tender and operator of fill connections) and plants.

Grabell teaches the claimed limitation, regardless of Grabell has more or less other elements such as having space to house equipment and/or occupants. Applicant repeated failed to address or argue what Grabell is relied on based on the above rejection; instead, applicant continuously argued features that are not relied on for Grabell, such as the building structure and how big of a space that the pod system has to house equipment and occupant or portability of the system. In addition, applicant employs “comprising” terminology which does not limit the claim to be closed ended. Thus, Grabell can have other elements that are not claimed as long as Grabell teaches the elements that ARE claimed by applicant.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
Applicant argued that Grabell relies on a plant cultivation platform in the form of an empty standardized structure, he further shows how this room can be outfitted as a common commercial grow room, and how vital ancillary systems (which are prohibitive from being located inside) are simply bolted to the exterior, making for a picture (at least Fig. 27) that lacks any discernable structure. The structure relied on by the reviewer as Prior Art lacks a discernable architecture for facilitating the filling and distribution of system consumables (fuel, water, nutrient, pH balancer, etc) capable of serving different cultivation system types.

	Applicant’s argument does not reflect on what is being claimed. Grabell was not relied on for commercial grow room, vitality ancillary systems bolted to the exterior, etc. What is claimed that Grabell is relied on has nothing to do with these argued features. What Grabell teaches or relied on are very well-known systems that are used in greenhouse or pod system of Heijden. For example, HVAC and hydroponics as taught by Grabell are known equipment to be utilized in a greenhouse or pod system to grow plants hydroponic and to control various environmental parameters therein. Clearly, from the rejeciotn above, applicant should focus on arguing these features that are relied on with Grabell and not Grabell’s building structure and what the building can hold (equipment and occupant). 
Applicant argued that the combination of Vermeer, Heijden, and Grabell fail to make obvious amended claim 17. In particular, none of the cited references teach or otherwise suggest "wherein a structural member spans a center length of the translucent openable top, the structural member operating as jamb for a dual hinged lid wherein the dual hinged lid rotates with respect to the structural member which remains stationary". Vermeer has rectangular roof panels each having a lower edge hinged to the structure for movement about a horizontal hinge axis. 

As shown in figs. 3,5 of Van Der Heijden, teaches a structural member (6-11) spans a center length of the translucent (as relied on Vermeer) openable top, the structural member operating as -8-Application No.: 17/175,505jamb for a dual hinged lid wherein the dual hinged lid rotates with respect to the structural member which remains stationary (as shown in figs. 4-5 of Van Der Heijden).  Vermeer was not relied on for “rectangular roof panels each having a lower edge hinged to the structure for movement about a horizontal hinge axis”, thus, applicant’s argument is irrelevant.
Applicant argued that Grabell is silent about a DC BUS connecting an integral DC Primary Power System and DC Distribution system, or one capable of extending itself to connect to a utility scale DC BUS, thereby acting as a multi-function DER node in a DC Microgrid. Accordingly, the DER functions described in the present invention are out of reach of Grabell's power system, not unlike a 'building' power system cannot be modified into a DC Microgrid DER (at least as defined by the DOE) with sheer ordinary skill in the art.

 	As stated in the above rejection, Grabell et al. teach a custom integrated/microgrid power system (para. 0164, figs. 30,31,46) connecting a primary power module and a distribution system (para. 0163-0164,0169-0180), wherein a plant life-support system (para. 0149) and a control system (para. 0133-0147) are configured to provide power and communication sharing between various elements operating in system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a custom integrated/microgrid power system connecting a primary power module and a distribution system, a plant life-support system, and a control system as taught by Grabell et al. in the system of Van Der Heijden as modified by Vermeer in order to provide automated control of the system with climate or environment control and power usage so as to maintain the plant growth in the system. 
	Martin teaches a DC BUS connecting a primary power module and a distribution system permitting a network of interconnected self-contained grow pods to form a DC microgrid (para. 0232,0236). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a DC BUS as taught by Martin connecting the primary power module and the distribution system of Van Der Heijden as modified by Vermeer and Grabell et al. to permit a network of interconnected self-contained grow pods to form a DC microgrid as taught by Martin in in order to allow multiple planting systems to be operated at the same time.
 	The modification with Martin is obvious because it is known to connect multiple pod systems with each other through one DC BUS so as to have one DC BUS to control multiple systems. This is nothing new in the art and there is no reason to not modified Van Der Heijden as modified by Vermeer and Grabell et al. to have one DC BUS to control multiple pod units. 
Applicant argued that Martin is silent on an internal power DC BUS made up of a Primary Power and DC Power Distribution configured to extend to a utility scale DC BUS that would allow Martin's grow pods to be connected in a DC Microgrid. Martin limits the definition of BUS to standards of connections in the computing system (at least para 0241).

 	Martin was relied on for using one or a DC BUS to permit a network of interconnected self-contained grow pods to form a DC microgrid, and not for an internal power DC BUS made up of a primary power module and a distribution system. As stated in the rejection, Grabell et al. teach a custom integrated/microgrid power system (para. 0164, figs. 30,31,46) connecting a primary power module and a distribution system (para. 0163-0164,0169-0180), wherein a plant life-support system (para. 0149) and a control system (para. 0133-0147) are configured to provide power and communication sharing between various elements operating in system. The only thing missing is that Grabell’s integrated/microgrid power system does not permit a network of interconnected pods to be connected to one DC BUS, which is why Martin was relied on for the rationale as stated in the above rejection. 
Applicant argued that the present portable modular, environmentally controlled self-contained greenhouse growing system for plants capable of operating remotely situated (off-grid) and in coordination when interconnected in a power, communications, and thermal storage network, fulfills a long-felt but unmet need1. Such secondary considerations, such as long felt but unsolved needs, failure of others to integrate the disclosed features into a modular system might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented. Graham, at 17-18. Following Graham's endorsement of secondary considerations, courts [have] adopted secondary-considerations analysis as a critical part of the non-obviousness inquiry. See, e.g., Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538-39 (Fed. Cir. 1983).

 	Applicant is guided to MPEP 716.04 for long felt need with evidence to show such needs. Merely stating long felt need without evidence as required per MPEP 716.04 is not sufficient evidence. 
Applicant argued that Grabell teaches a plant cultivation system which relies on a principle of operation that "obviates the need for a pump", at least para [0094] Grabbell's reliance on a system that expressly teaches away a hydroponics circulation pump reveal a lack of incentive to solve the problems with complex plant cultivation systems such as what is claimed by Claim 8 which is a system capable of housing many types of plant arrangements. 

 	Applicant misread para. 0094 because the paragraph stated the pump is for draining flow from the grow beds which is not the same as a circulation pump or a nutrient feed pump. These are two different types of pump to do two different things. The circulation pump or nutrient feed pump is certainly taught in Grabell in para. 0109, 0110 to circulate fluid through the system.
Applicant argued that Zellweger's patent precedes experimental efforts towards "solution systems" that would later resemble hydroponic system types, such as the deep-water culture hydroponics system in the present disclosure. 1 Prior Art reference herein does not appear to rely on knowledge which was within the level of ordinary skill in the art at the time the claimed invention.
 	It is unclear as to what applicant is arguing here for Zellweger. In any event, Zellweger was relied on for a teaching of a zone control valve (3), radiant tubing (13), and associated valves (290) and control devices (4,24,29, and/or 30).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a zone control valve, radiant tubing, and associated valves and control devices as taught by Zellweger in the heating system of Van Der Heijden as modified by Vermeer and Grabell et al. in order to provide control of the amount of heat that is directed to the plants. Zellweger was not relied on for a “solution systems” that is a deep-water culture hydroponics system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643